DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on January 20, 2021, is acknowledged.  The traversal is on the ground(s) that a search of all the claims would not impose a serious burden.  This is not found persuasive because, as set forth in the Restriction Requirement of November 20, 2020, all of the inventions listed in this action are independent or distinct, and at least the inventions have acquired a separate status in the art in view of their different classification, including requiring a different field of search
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the claim recites that the composite further comprises at least one other layer C wherein the fibers and/or filaments of the layers S, M, and/or C at least partially penetrate one another.  Claim 10 is dependent from claim 1 which recites that the second fiber component is forced at least in part into the layer S.  It is unclear exactly what structure is required by claim 10.  For example, it is unclear if each of the fibers and/or filaments of the layers S and/or M and/or C are required to at least partially penetrate one another, or if either the fibers and/or filaments of the layers S and/or M and/or C are required to at least partially penetrate one another, or some other interpretation, even though claim 1 already requires fibers of layer M to be forced at least in part into layer S.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 8-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,390,760 to Chen in view of US Pub. No. 2010/0159770 to Walser.
Regarding claims 1-6, 8-13, and 16-18, Chen teaches composite nanofiber materials comprising a plurality of nanofibers intertwined with a plurality of coarse fibers to form one or more layers (Chen, Abstract).  Chen teaches that coarse fibers refers to fibers larger in size than nanofibers, including microfibers, wherein examples of coarse fibers include meltblown fibers, and wherein microfibers have an exemplary average diameter range of about 4 to about 50 microns (Id., column 6 line 27 to column 7 line 4).  Chen teaches that the nanofibers may be splittable fibers, such as islands-in-the-sea nanofibers comprising polypropylene or polyester islands, wherein the fibers diameter can be from about 0.1 to about 4 microns (Id., column 20 lines 39-50).  Chen teaches that the composite web comprises from about 1 to about 99% electrospun fibers and from 0 to 99% meltspun fibers (Id., column 19 lines 51-56).  Chen teaches that the composite can be layered, including top and bottom spunbond layers with the middle layer being a nanofiber layer (Id., column 15 lines 3-39).  Chen teaches that the composite nanofiber webs have relatively low pore sizes, such as less than about 5 microns, or less than about 1 micron (Id., column 21 lines 19-36).  Chen teaches that the composite material can be used in various products, such as absorbent articles and filters (Id., column 21 line 37 to column 22 line 20).
Chen teaches that a nonwoven web is formed by a variety of conventional processes such as hydroentangling (Chen, column 4 lines 49-60).  Additionally, Chen teaches that the composite can comprise layers (Id., column 15 lines 3-39).  However, Chen does not appear to teach forcing fibers from one layer into another layer by hydrofluid treatment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of Chen, wherein fibers in the layers are entangled into the fibers of an adjacent layer, as taught by Walser, motivated by the desire of forming a conventional composite material wherein the layers are held together by a method known in the art as being predictably suitable for filtration materials.  Note that since the fiber are entangled into the fibers of an adjacent layer, each of the fibers of each layer at least penetrate into the adjacent layer.
	Regarding claim 2, the prior art combination teaches that the web have pore sizes such as less than about 5 microns (Chen, column 21 lines 19-36).
	Regarding claims 5, 8, 17, and 18, the prior art combination teaches that the splittable fibers comprise polypropylene or polyester islands, wherein the fiber diameter can be from about 0.1 to about 4 microns (Chen, column 20 lines 39-50).  Note that polyester is known in the art as having a density of 1.38 g/cm3, and that the claimed dtex range for polyester results in a diameter range of about 0.9605 µm to about 8.591 µm.  Additionally, Chen teaches that the meltblown microfibers have an exemplary average diameter range of about 4 to about 50 microns (Id., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of the prior art combination, and adjusting and varying the titer of the split fibers or the diameter of the meltblown fibers, such as within the claimed ranges, motivated by the desire of forming a conventional composite material based on the totality of the teachings of Chen.
	Regarding claims 6 and 9, the prior art combination teaches that the composite web comprises from about 1 to about 99% electrospun fibers and from 0 to 99% meltspun fibers (Chen, column 19 lines 51-56).  The prior art combination teaches that the percentage of nanofibers varies the properties of the composite, including the pore size (Id., column 21 lines 19-36).  The prior art combination teaches that the nanofibers combined with larger fiber sizes result in composite materials having similar porosity properties while providing a relatively low pore size and high surface area (Id., column 28 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of the prior art combination, and adjusting and varying the amounts of the split fibers and the meltblown fibers, such as within the claimed ranges, motivated by the desire of forming a conventional composite material having the desired properties, such as pore size and surface area, based on the totality of the teachings of Chen.
Regarding claims 11 and 12, the prior art combination does not appear to teach the claimed sound absorption ratings and mean flow pore diameter.  However, the limitations are 
Regarding claim 13, the prior art combination does not appear to teach the claimed fraction filtration efficiencies.  However, since the prior art combination establishes a pore size of less than about 5 microns, or less than about 1 micron, the invention of the prior art combination would appear to comprise a fraction filtration efficiency as claimed. 
Alternatively, since the prior art combination teaches a substantially similar structure and composition as claimed, the claimed properties would appear to be present or naturally flow from the invention of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is only Applicants to prove otherwise.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Walser, as applied to claims 1-6, 8-13, and 16-18, and further in view of US Pub. No. 2005/0266760 to Chhabra.
Regarding claim 7, the prior art combination does not appear to teach the melt flow rate of the meltblown fibers.  However, Chhabra teaches nonwoven web comprising a layer having a significant number of nanofibers (Chhabra, Abstract).  Chhabra taches that suitable thermoplastic polymers include any polymer suitable for melt spinning, wherein the melt flow rate is less than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of the prior art combination, wherein the meltblown fibers are formed from polymers having a melt flow rate, such as within the claimed range, as taught by Chhabra, motivated by the desire of forming a conventional composite material comprising polymer properties, such as a melt flow rate, known in the art as being predictably suitable for meltspinning polymers suitable for use in filters.

Conclusion
The following prior art is made of record and not relied upon, but is considered pertinent to Applicant’s disclosure.  “Estimating the Diameter of Industrial Sewing Thread and Yarn” to Shippee is cited to show a known conversion for diameter to denier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER Y CHOI/Primary Examiner, Art Unit 1786